BETTS, District Judge.
The libellants place their right of action in this cause upon the grounds that the transaction between them and Gilbert L. Moore, in relation to the outfit and supply of materials for building and equipping the schooner Goerniue, was a maritime contract concerning a foreign vessel and her employment, in navigation and commerce, and that a debt was thereby created which became by implication of law a lien upon the vessel, accompanying her wherever she went; or that by the local law of North Carolina, under which she was built, registered and owned, and where the supplies were used, the schooner was made subject to a lien for that debt, which, by the principles of the general maritime law, is enforceable in this court The position on the part of the claimants is, that this court has no jurisdiction over the subject matter of the suit, in any aspect of the case under which it is presented by the pleadings and proofs, and the cases of Pratt v. Reed, 19 How. [60 U. S.] 359, and People's Ferry Co. of Boston v. Beers [20 How. (61 U. S.) 393],1 are relied upon as having settled, by the solemn adjudications of the supreme court, the law definitely to that effect. In view of the magnitude of interests depending upon the general question in this district, and its importance practically in the every-day business dealings within the port between mechanics and material men, and ship-owners and masters, it is deemed desirable that this specific point should be made the prominent subject of consideration and decision: especially if those judgments of the supremo court have worked any change in the rules heretofore applied to this class of casos, and have diminished the securities formerly enforced in this court in behalf of that order of creditors.
In the first place, it is important to consider what were the special features in the case of Pratt v. Reed [supra] adjudged upon by the supreme court, and what character was affixed by that decision to- the contract or credit in regard to necessaries supplied a foreign vessel on a voyage, in order to give them a privilege or lien against the vessel. The steamboat Sultana was employed on the western lakes in the transportation of passengers and freight. She was enrolled and owned at Buffalo, and a debt was contracted at Erie, Pennsylvania, by her owner and master, for supplies of coal to her during the performance of a succession of trips, for a period of about two years. It was assumed by the court to have been necessary for the navigation of the vessel, that she should be furnished with coal on those occasions, although the proof on that head was held to be loose and indefinite. The li-bellant furnished her coal in that manner when demanded, from June, 1852, to May, 1854, and rendered a bill therefor, containing a running account of debits and credits. The owner of the boat usually navigated her as master, and was present when the supplies were furnished. When he was not present they were furnished at the request of the person in command. The answer denied that the supplies were furnished on the credit of the boat, and averred that they were furnished on the credit of the master. The court laid out of view the inadequacy of proof that the supply of coal was an actual necessity to the navigation of the vessel, within the admiralty rule, at the time it was supplied her, because of the more serious difficulty in the case of the libellant, in the entire absence of any proof to show that there was also a necessity at the time, of procuring the supplies, for a credit upon the vessel, which was asserted by the court to be as essential as that of the necessity of the article itself. “It seems to be supposed,” the court remarks, “that circumstances of less pressing necessity for supplies or repairs, and an implied hypothecation of the vessel to procure them, will satisfy the rule, than in case of a necessity sufficient to justify a loan of money on bottomry for the like purpose. We think this is a misapprehension.” The court proceeds to fortify the position of law taken by them on those facts, by reasoning against the sufficiency of the facts to authorize an implication of a lien in the case, and by an intimation strongly disfavoring the increase of maritime liens of this class, upon the lakes and rivers, as tending to perplex and embarrass business, rather than furnish facilities for carrying forward, and declaring that such liens should be strictly limited to the necessities of commerce which created them. The jurisdiction of the court over the question is one and the same when it concerns the business of commerce and navigation between ports and places in different states and territories upon the lakes and navigable waters connecting the lakes, as is possessed and exercised in case the vessels are employed in navigation and commerce upon the high seas or tide-waters within the admiralty and maritime jurisdiction of the United States. Act Cong. Feb. 26, 1845 (5 Stat. 7261.
■The similitude, aud indeed identity, of the present case with that of Pratt v. Beed, in their leading features, appear thus to be nearly exact. In both instances the supplies and necessaries were obtained in ports of states foreign to those to which the vessels respectively belonged, and wore procured through the direct contract and orders of the owner, who also, in each ease, was master of the vessel at the time. In neither case was there any stipulation for direct payment of the purchase prices at the time of purchase, nor any terms of credit agreed upon between the parties. The decision in Pratt v. Reed. therefore, in no way rested upon a question of implied authority in a *1182master to pledge a vessel on such a credit, because the dealing was by the owner directly; but the controlling consideration which governed the case was, that however imminent the necessity of the vessel for the supplies might be,, the case could not be brought within the cognizance of the federal court, unless it appeared that the necessity was equally urgent that the responsibility of the vessel should be pledged for payment. It seems to me, therefore, that the case of Pratt v. Reed is susceptible of no other interpretation than .that an implied lien for stores, materials, supplies, or outfits of any kind, can never be raised against an American vessel in the courts of the United States upon the mere fact that they were furnished her on credit out of her home port and are necessary to her navigation and employment. The further fact must be shown, that the supplies could not be obtained on the personal credit of her owners. That principle covers and negatives every claim to a hypothecation of the schooner in security of the debt in the present case. It is unnecessary to go further, and say the doctrine of the decision significantly implies that the act of the owner of the vessel in personally incurring the debt and obtaining the credit has no higher effect in imparting a lien than the act of a master solely, for the entire dealing in that case appears to have been conducted or sanctioned personally by the owner himself. The particulars in which the present case is distinguishable from that, weaken, instead of strengthening, the presumption that both parties contemplated at the time of the sale and purchase of the materials furnished by the libellants any lien therefor upon the schooner; but for the reasons before suggested I do not recapitulate and press the considerations arising out of the pleadings and proofs tending to show that no liability against the vessel was in view of the parties at the time, and that the dealing was more probably on the footing of their accustomed transactions, and wholly one of personal credit. One distinction, however, ought not to be passed by, which is, that the materials, labor, &c., obtained in this case, were not for the necessary repair of this schooner, but were for her original construction, she then being on the stocks in a course of building. It is intended to dispose of this case in subordination to the judgment of the supreme court in the two recent cases referred to, and to restrain it carefully within the fair and plain import of the doctrines laid down in those decisions without any inquiry into the correspondence or disaccord of those judgments or either of them, with the rule of law antecedently prevailing in maritime courts upon those subjects. It is not the province of this court to canvass the reasons upon which those decisions are founded, or attempt to measure their validity by any supposed inconsistency or incongruity with prior doctrines of the supreme court. They stand the final existing law which governs analogous facts coming within their just scope and meaning.
People’s Ferry Co. of Boston v. Beers was a case decided by the supreme court in December term, 1857 [20 How. (61 U. S.) 393.] 1 A vessel, owned in New Jersey, was built and supplied with materials in that state by the libellants, residents in New York, on credit, and without any express pledge of the vessel for the debt The propositions of law determined by the court, and the facts to which they are applied, are specifically stated by the judge who delivered the opinion of the court. “The only matter in controversy is (say the court) whether the district courts of the United States have jurisdiction to proceed in admiralty to enforce liens for labor and materials furnished in constructing vessels to be employed in the navigation of waters to which the admiralty jurisdiction extends.” “We have the simple case,” continues the judge, “whether these ship carpenters had a lien for work and materials that can be enforced in rem in admiralty.” “The question presented involves a contest between the state and federal government. The latter has no power or jurisdiction beyond what the constitution confers. The contest here is not so much between rival tribunals, as between distinct sovereignties claiming to exercise power over contracts, property, and personal franchises.” “What were meant in 1789 by ‘cases of admiralty and maritime jurisdiction,’ must be meant now. What was reserved to the states to be regulated by their own institutions, cannot be rightfully infringed by the general government, either through its legislation or judiciary department.” “The contract (in the case) is simply for building the hull of a ship, and delivering it on the water. ‘She was constructed and delivered according t<5 the contract.’ ‘The admiralty jurisdiction is limited to contracts, claims, and services purely maritime, and touching rights and duties appertaining to commerce and navigation.’ Judge Hopkinson, in 1781, declared, as respects ship-builders, that the practice of former times doth not justify the admiralty’s taking cognizance of their suits. ‘We feel warranted in saying that at no time since this has been an independent nation has such a practice been allowed.’ ” The judge adds: “It is proper, however, to notice the fact, that district courts have recognized the existence of admiralty jurisdiction in rem against a vessel to enforce a carpenter’s bill for work and materials in constructing it, in cases where a lien had been created by the local law of the state where the vessel was built. Thus far, however, in our judicial history, no case of the kind has been sanctioned by this court.” This ad*1183judication very explicitly determines that a contract in a port of one of the United States, to construct a vessel in a port of another state by actually building her or supplying materials for such construction, is not a maritime contract creating a lien upon the vessel, for the value of the labor or supplies, ■which can be enforced in a federal court. That the debt or contract does not make a case of admiralty and maritime jurisdiction within the meaning of the constitution and laws of the United States; and if it may be any way cognizable in those tribunals, it is only by the force of state legislation, imposing the debt as a lien on the vessel, which obligation the national court executes and carries into effect; but the same judgment emphatically declares that no instance of such proceedings, which appear to have occurred in some of the inferior national courts, has been sanctioned by the supreme court. I had never supposed the jurisdiction of the United States district courts over this class of liens was imparted by state legislation, or that those tribunals could in any way derive judicial competency or jurisdiction from state grant; and without being restrained by the significant intimation of the supreme court, I should not bo any way inclined to administer affirmatively, as the foundation of a right and remedy in admiralty, any enactment by a state legislature. Considering that the decision last referred to withdraws from the cognizance of this court the subject-matter of the present action, as not being one of admiralty and maritime jurisdiction, I deem it wholly useless and extrajudicial to inquire whether the statute of North Carolina, put in evidence in this cause, is applicable in its provisions to the contract and debt now in suit, or is of any force out of the. territorial jurisdiction of that state. The labor claimed by the libellants to have been furnished this schooner in North Carolina must be understood to be the work of builders, personally or by their agents, and falls directly within the judgment of the court, as not a claim of a maritime character.
The latest decision of the supreme court upon a legal question within its jurisdiction settles for the government • of all inferior judicatories the practical meaning and force of the proposition so determined; and it is no part of the function of subordinate courts to adjudge, or even inquire whether such determination comports with, or subverts, antecedent judgments, of the same forum, upon similar questions. The last decision is, practically, the final one. Neither of the two cases last passed upon by the supreme court, in relation to implied liens in favor of material men and laborers; against American vessels in American ports, demanded the direct and broad answer to the inquiry whether those liens exist or can be enforced in the federal courts in any form, by virtue of the general maritime law; but the principles announced by the court, in those cases, render it quite palpable that scarcely another advance remains to be made in order to abrogate that remedy absolutely, and reinstate and restrict the admiralty powers of the judiciary in respect to those credits, in subordination to the rule of the common law as that was administered under the English jurisprudence, at the time of the adoption of the United States constitution. It is my province to accept and pursue the law as declared by the supreme court; and, in my opinion, the rule established by that tribunal, in those cases, determines that the claim put forth in this action, either for building or constructing, or outfitting or providing materials, supplies, labor, rigging, or ship-stores necessary to render this vessel sea-worthy, and fit for navigation at sea, is not within the jurisdiction of the court, and accordingly the libel must be dismissed with costs.
The amount in demand being sufficient to authorize an appeal of the case to the court of last-resort, I put the decision specifically upon the question of jurisdiction, that being directly involved, and being a point of high practical moment to the mercantile, manufacturing and shipping interests of the country, and shall forbear discussing those other features in the case bearing strongly against the adequacy of the pleadings and proofs to sustain the action in this form, if the cases of Pratt v. Reed [supra] and People’s Ferry Co. of Boston v. Beers [supra] had interposed no legal impediment to the suit. Decree accordingly.

 [From 7 Am. Law Beg. 5.]


 [From 7 Am. Law Reg. 5.]